Exhibit 10.17(b)
(MONSANTO LOGO) [l38095l3809502.gif]

     
March 10, 2005
  Monsanto Company
800 North Lindbergh Blvd
St. Louis, Missouri 63167
http://www.monsanto.com

The Scotts Company
14111 Scottslawn Road
Marysville, OH 43041
Attn: Legal Department, David Aronowitz

  Re:   Renewal of the initial EU Term of the Amended and Restated Exclusive
Agency and Marketing Agreement (“Agreement”).

Dear Dave:
The initial EU Term under the Agreement expires on September 30, 2005.
Pursuant to Section 10.2 (a) (1) of the Agreement, Monsanto and The Scotts
Company hereby mutually agree to renew the initial EU Term of the Agreement for
three (3) years (i.e. extend to EU Term through September 30, 2008).
Please execute this letter agreement in the space provided below and return this
letter of agreement to me.
Sincerely,
/s/ Kevin M. Holloway                
Kevin M. Holloway
Vice President, Lawn and Garden
Monsanto Company

         
 
  Acknowledged and Agreed:  
 
    By:  
/s/ Carl M. Casale
  /s/ Michael P. Kelty  
 
     
Carl Casale
  Mike Kelty  
Executive Vice President
  Vice Chairman and EVP  
Monsanto Company
  The Scotts Company

Cc:   Voyrs, Sater, Seymour & Pease, LLP
52 East Gay Street
Columbus, OH 43216-6223
Attn: Ronald A. Robins, Jr.
Fax: (614) 464-6350

 